EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in electronic mail correspondence between the examiner and representative of applicant Tom Hunter on 7 and 8 April 2021.
The application has been amended as follows: 

A) Claim 6 has been amended in the following manner:
Claim 6 (Amendment): The nanoparticle drug carrier of claim 1, wherein the lipid bilayer comprises phospholipids, cholesterol, and polyethylene glycol functionalized [[ ]] lipids.

B) Claim 7 has been amended in the following manner:
Claim 7 (Amendment): The nanoparticle drug carrier of claim 6, wherein the lipid bilayer comprises [[ ]] 50-90 mol% phospholipids, 10-50 mol% cholesterol, and 1-10 mol% [[ ]] polyethylene glycol functionalized lipids.



C) Claim 9 has been amended in the following manner:
Claim 9 (Amendment): The nanoparticle drug carrier of claim 1, wherein the lipid bilayer forms a substantially continuous bilayer encompassing the nanoparticle surface [[ ]] .

D) Claim 11 has been cancelled without prejudice or disclaimer.

E) Claim 12 has been amended in the following manner:
Claim 12 (Amendment): The nanoparticle drug carrier of claim 1, wherein the ammonium salt is selected from the group consisting of ammonium sulfate, ammonium sucrose octasulfate, ammonium [[ ]] α-cyclodextrin sulfate, ammonium [[ ]] β-cyclodextrin sulfate, ammonium [[ ]] γ-cyclodextrin sulfate, ammonium phosphate, ammonium [[ ]] α-cyclodextrin phosphate, ammonium [[ ]] β-cyclodextrin phosphate, ammonium [[ ]] γ-cyclodextrin phosphate, ammonium citrate, and ammonium acetate.

F) Claim 13 has been amended in the following manner: 
Claim 13 (Amendment): The nanoparticle drug carrier of claim 1, wherein the trimethylammonium salt is selected from the group consisting of [[ ]] trimethylammonium sulfate, trimethylammonium sucrose octasulfate, trimethylammonium α-cyclodextrin sulfate, trimethylammonium [[ ]] β-cyclodextrin sulfate, trimethylammonium [[ ]] γ-cyclodextrin sulfate, [[ ]] trimethylammonium phosphate, [[ ]] trimethylammonium α-cyclodextrin phosphate, trimethylammonium [[ ]] β-cyclodextrin phosphate, trimethylammonium [[ ]] γ-cyclodextrin phosphate, trimethylammonium citrate, and trimethylammonium acetate.

G) Claim 14 has been amended in the following manner:
Claim 14 (Amendment): The nanoparticle drug carrier of claim 1, wherein the triethylammonium salt is selected from the group consisting of triethylammonium sulfate, [[ ]] triethylammonium ammonium sucrose octasulfate, triethylammonium [[ ]] α-cyclodextrin sulfate, triethylammonium [[ ]] β-cyclodextrin sulfate, triethylammonium [[ ]] γ-cyclodextrin sulfate, triethylammonium phosphate, triethylammonium [[ ]] α-cyclodextrin phosphate, triethylammonium [[ ]] β-cyclodextrin phosphate, [[ ]] triethylammonium γ-cyclodextrin phosphate, triethylammonium citrate, and [[ ]] trietylammonium acetate.

H) Claim 17 has been amended in the following manner:
Claim 17 (Amendment): A pharmaceutical formulation comprising a plurality of nanoparticle drug carriers, each nanoparticle drug carrier comprising:
a silica nanoparticle comprising a plurality of pores that are suitable to receive molecules therein;

a trapping agent disposed within the plurality of pores, wherein the trapping agent before reaction with a drug is an ammonium salt, a trimethylammonium salt, a [[ ]] triethylammonium salt, or an ionophore combined with a metal salt; and
a drug consisting of irinotecan wherein said drug is trapped in the plurality of pores in association with the cargo-trapping agent.

I) The following new claim has been added:
Claim 21 (New): The pharmaceutical formulation of claim 17, wherein the population of the drug carriers in suspension shows a substantially unimodal size distribution with a polydispersity index (PDI) less than about 0.2.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Nel Reference: As close prior art, the examiner cites Nel et al. (WO 2014/138278 A1). Nel et al. (hereafter referred to as Nel) is drawn to a composition for delivering an anticancer agent, which is understood to be used for treating cancer, as of Nel, title. Nel teaches a lipid bilayer coated mesoporous silica nanoparticle as a drug delivery vehicle to deliver said anticancer drug, as of Nel, title. In one embodiment, said composition is loaded with the a drug, wherein said drug is precipitated with ammonium sulfate, as of Nell, page 6 line 14 to page 7 line 4 and page 13 lines 9-17. 
As to claim 1, the claim has been amended to require that the drug consists of irinotecan. This limitation would appear to require the presence of irinotecan as the drug, with no other drugs. This determination is made in view of MPEP 2111.03(II), which indicates that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In this case, the transitional phrase “consisting of” applies only to the drug; as such, the claim excludes drugs other than irinotecan; however, the phrase “consisting of” would not appear to exclude additional non-drug ingredients that have not been specifically recited by the claim.
 Nel teaches irinotecan in a list of drugs, as of Nel, page 13, third paragraph, reproduced below.

    PNG
    media_image1.png
    377
    1131
    media_image1.png
    Greyscale

The above-reproduced text suggests inclusion of irinotecan. However, irinotecan is suggested to be included in addition with another drug. As such, Nel does not teach a composition wherein the drug consists of irinotecan. As such, for at least this reason, this instant claims are not anticipated by Nel nor obvious over Nel by itself.
With regard to the issue of Nel’s teaching of a cargo trapping agent, the examiner notes that Nel teaches ammonium sulfate, as of e.g. page 15, lines 20-33 of Nel. However, as best understood by the examiner, Nel appears to use ammonium sulfate in an embodiment which is a liposome and lacks a silica nanoparticle, and an embodiment wherein gemcitabine is the drug (rather than irinotecan), as of Nel, page 15, lines 20-33. As such, as best understood by the examiner, Nel does not appear to suggest using ammonium sulfate, silica, and irinotecan (as the only drug) in a single embodiment along with a lipid bilayer.
Hong Reference: Also as relevant art, the examiner cites Hong et al. (US 2007/0116753 A1). Hong et al. (hereafter referred to as Hong) is drawn to a liposome for drug delivery, as of Hong, title. In one embodiment, Hong uses triethylammonium sucrose octasulfate to load the drug CPT-11 in a liposome, as of Hong, paragraph 0286 (wherein the liposome of Hong comprises a lipid bilayer). The abbreviation “CPT-11” 
Analysis of Declaration and Unexpected Results: Additionally, the examiner notes that there are unexpected results present in the declaration submitted on 9 March 2021 which would appear to further support a case of non-obviousness. This declaration cites results from Liu et al. (2016) Irinotecan delivery by lipid-coated mesoporous silica nanoparticle shows improved efficacy and safety over liposomes for pancreatic cancer, ACS Nano, 10: 2702-2715. This reference was published on 2 February 2016, which is after the earliest effective filing date of the instant application of 8 January 2016 (which is the filing date of provisional application 62/276,634 upon which the instant application depends). Data was presented in both Liu as well as in the drawings of the instant application showing superior properties of the claimed invention as compared with a comparative composition including all of the required components except for a silica nanoparticle. Such beneficial results include, but are not limited to, less drug leakage (as of instant figure 1D), minimal change in particle size following lyophilization and resuspension (as of instant figure 1E), better localization inside a tumor (as of instant figure 2C), better inhibition of growth of a tumor (as of instant figure 3C), and loading capacity, as analyzed in instant figure 1B and in the paragraph below. 
While the data in the instant application would appear to be drawn to the case wherein the cargo-trapping agent is sucrose octasulfate, data in the declaration submitted on 9 March 2021 would appear to indicate that beneficial properties are 

    PNG
    media_image2.png
    391
    509
    media_image2.png
    Greyscale

As such, in view of the above-reproduced data, there would have been a reasonable expectation that at least some of the beneficial results obtained in the declaration submitted on 9 March 2021 regarding a composition comprising a silica nanopaticle, a lipid bilayer, irinotecan, and sucrose octasulfate would have also been applicable to a composition comprising a silica nanopaticle, a lipid bilayer, irinotecan, and other protonating agents recited by the instant claims.
The examiner notes that additional explanation regarding the unexpected results has been set forth by the examiner in the reasons for allowance of US application 16/164,030 (now US Patent 10,765,636), mailed on 6 May 2020 in the ‘030 case. The ‘030 case is a parent application of the instant application (with the same effective filing date as the instant applicatino), and the data presented in declarations in the instant application was previously presented in the file record of the ‘030 case. As such the 
Li and Chen References: As additional relevant prior art, the examiner cites Li et al. (Acta Pharmaceutica Sinica 2013, 48 (2): 291−297) and Chen et al. (Acta Pharmaceutica Sinica 2014, 49 (5): 718−725). Both references, which are written in Chinese, were previously cited as references C59 and C95 on the IDS submitted on 9 March 2021. While the references were originally written in Chinese, English translations have been obtained and have been included in the file record of the instant application along with the IDS submission on 9 March 2021.
Both Li and Chen are drawn to irinotecan-loaded, lipid bilayer coated mesoporous silica for cancer treatement. See the first page of both references. As such, both Li and Chen teach the required silica nanoparticle and lipid bilayer, as well as the required irinotecan of claim 1, wherein irinotecan is also known as CPT-11. Nevertheless, Li and Chen differ from the claimed invention because neither Li nor Chen appear to teach the cargo-trapping agent of claim 1. There would have been no motivation for the skilled artisan to have added a cargo-trapping agent to the composition of Li and Chen. Additionally, even if, purely en arguendo, the skilled artisan would have been motivated to have added a protonating agent to the compositions of Li or Chen, there would have been no expectation that this would have resulted in the unexpected results shown in the declaration submitted on 9 March 2021 and in the figures of the instant application. 
Zhang Reference: As an additional relevant reference that has not previously been cited, the examiner cites Zhang et al. (Biomaterials 35 (2014), pages 3650-3665). 

    PNG
    media_image3.png
    427
    1192
    media_image3.png
    Greyscale

Nevertheless, Zhang differs from the claimed invention for essentially the same reason that Li and Chen differ from the claimed invention; namely, Zhang fails to teach a cargo-trapping agent. See Zhang, page 3652, left column, section 2.4, in which Zhang teaches the process by which the claimed particle is made, which is reproduced below.

    PNG
    media_image4.png
    330
    788
    media_image4.png
    Greyscale


The examiner notes that elsewhere in the reference, Zhang teaches cetyltrimethylammonium bromide, as of Zhang, at least page 3653, right column, section 3.1. However, this is not an ammonium salt as required by the instant claims. As an initial matter, the term “ammonium” is understood to refer to the NH4+ ion specifically, not substituted ammoniums. Secondly, the cetyltrimethylammonium bromide is used as a surfactant used as a pore template in the method of synthesis of the silica nanoparticle. As best understood by the examiner, the cetyltrimethylammonium bromide would have been expected to have been removed after synthesis of the silica nanoparticle and before formulation of the silica nanoparticle encapsulated in a lipid bilayer. As such, as best understood by the examiner, the cetyltrimethylammonium bromide would not have been present in the final composition of Zhang and would not have acted as a cargo-trapping agent. 
The examiner further notes that Zhang teaches ammonium acetate buffer, as of Zhang, page 3652, right column, section 2.9. However, this appears to be used as a buffer for electrospray mass spectrometry; in contrast, the ammonium acetate would not have been present in the particle as a cargo-trapping agent. As such, Zhang does not teach the required cargo-trapping agent. There would have been no motivation for the skilled artisan to have added a cargo-trapping agent to the composition of Zhang. 
Additionally, even if, purely en arguendo, the skilled artisan would have been motivated to have added a protonating agent to the compositions of Zhang, there would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 9 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
US Patent 10,143,660; and
US Patent 10,765,636
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612